Exhibit 10.1

 



AMENDMENT NO. 1

to

TERM LOAN AGREEMENT

dated as of January 27, 2016 between

 

SEVCON, INC.

 

and

 

BANCA MONTE DEI PASCHI DI SIENA S.p.A.

acting through its New York branch

 

This AMENDMENT NO. 1 (this “Amendment”) is made as of December 5, 2016 by and
among Sevcon, Inc., a Delaware corporation with offices at 155 Northboro Road,
Southborough, Massachusetts 01772 (the “Borrower”) and BANCA MONTE DEI PASCHI DI
SIENA S.p.A., acting through its New York branch, having an office at 55 East
59th Street, New York, New York 10022 (the “Bank”), to amend that certain Term
Loan Agreement dated as of January 27, 2016, by and between the Borrower and the
Bank (the “Term Loan Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Term Loan Agreement.

 

WHEREAS, the Borrower has requested that the Bank agree to make the amendment to
the Term Loan Agreement set forth herein and the Bank is willing to do so;

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower and the Bank agree as follows:.

 

Amendment to the Term Loan Agreement. The Term Loan Agreement is hereby amended,
with effect from and including the date hereof, by deleting in its entirety the
definition of “Leverage Ratio,” as it appears in Article I, and replacing it
with the following new definition:

 

“Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) consolidated Indebtedness of the Borrower and its Subsidiaries minus cash
and marketable securities of the Borrower and its Subsidiaries to (b) EBITDA of
the Borrower and its Subsidiaries for the 12 month period ended as of such date
of determination plus the net cash proceeds received by the Borrower from the
issuance and sale of equity securities during such 12 month period.

 

Reference to and Effect on the Term Loan Agreement. Upon the effectiveness
hereof, each reference to the Term Loan Agreement in the Term Loan Agreement or
any other Loan Document shall mean and be a reference to the Term Loan Agreement
as amended hereby. The Term Loan Agreement and all other Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed.

 

Governing Law. This Amendment shall be governed by the law of the State of New
York.

 

Counterparts; Signatures. This Amendment may be executed by the parties hereto
on separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Signatures delivered by
facsimile or other electronic imaging shall have the same force and effect as
manual signatures delivered in person.

 

 

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the day and year first written above.

 

 



SEVCON, INC. BANCA MONTE DEI PASCHI DI SIENA S.p.A., acting through its New York
branch           By: /s/ Paul N. Farquhar By:  /s/ Vincenzo Ciaclo Name: Paul N.
Farquhar Name: Vincenzo Ciaclo Title:   Treasurer Title:  SVP & General
Manager                  By:  /s/ Nicolas A Kanaris   Name: Nicolas A Kanaris  
Title: FVP & Deputy General Manager    



 

 

 

Consent of Guarantors.

 

The undersigned Guarantors under the Term Loan Agreement hereby consent to the
form and terms of the foregoing First Amendment and reaffirm their respective
obligations to the Bank under the terms of the Guaranty dated January 27, 2016.

 

SEVCON USA, INC.

 

 



By: /s/ Paul N. Farquhar  

Name: Paul N. Farquhar

Title: Treasurer

 

SEVCON SECURITY CORPORATION

 

 

By: /s/ Paul N. Farquhar  



Name: Paul N. Farquhar

Title: Treasurer

 

 

